COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §

                                                 §
                                                                 No. 08-09-00088-CR
 IN RE: MANUEL RUBEN GARCIA,                     §
                                                           AN ORIGINAL PROCEEDING
 Relator.                                        §
                                                                   IN MANDAMUS
                                                 §

                                                 §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Manuel Ruben Garcia has filed a pro se petition for writ of mandamus requesting this

Court to order the Judge of the 143rd Judicial District Court of Ward County Texas to “initiate

process” regarding Relator’s Motion for Forensic DNA testing pursuant to Chapter 64 of the

Texas Code of Criminal Procedure.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no

other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Garcia has not demonstrated he is

entitled to mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny relator’s request.



May 27, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                               -2-